UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6293


DENIS RIVERA,

                   Plaintiff - Appellant,

             v.

VIRGINIA DEPARTMENT OF CORRECTIONS; HAROLD CLARKE; DAVID
ROBINSON; G. K. WASHINGTON; RANDALL MATHENA; GREGORY
HOLLOWAY; SCOTT RICHESON; MALCOLM TAYLOR; KEITH DAWKINS;
DR. BRANE; JIM PARKS; HENRY PONTON; EARL BARKSDALE; GEORGE
HINKLE; ELIZABETH THORNTON; J. WALRATH; I. HAMILTON; T.
PURYEAR; J. ARTRIP; A. GALLIHAR; G. BAKER; MICHAEL YOUNCE;
WALTER SWINEY; TORI RAIFORD; DWAYNE TURNER; STACY DAY;
CHRISTOPHER GILBERT; JOE FANNIN; TONY ADAMS; G. A. ADAMS; K.
A. SYKES; R. KEGLEY; B. E. STALLARD; JACKSON; J. KING, former
counselor at Red Onion State Prison; A. B. DUNCAN, Unit Manager,

                   Defendants - Appellees,

             and

EXTERNAL REVIEW TEAM; DUAL TREATMENT TEAM; UNIT MANAGER
TEAM,

                   Defendants.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:15-cv-00156-JPJ-RSB)


Submitted: January 31, 2018                                  Decided: March 1, 2018
Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Denis Rivera, Appellant Pro Se. John Michael Parsons, Assistant Attorney General,
Richard Carson Vorhis, Senior Assistant Attorney General, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Denis Rivera appeals the district court’s orders denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we deny Rivera’s motion to appoint counsel and affirm for the reasons stated

by the district court. Rivera v. Va. Dep’t. of Corr., No. 7:15-cv-00156-JPJ-RSB (W.D. Va.

Dec. 8, 2016 & Feb. 3, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3